      Case 1:18-cv-00829-SCY-JFR Document 33 Filed 07/23/19 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


JOHN VIGIL,

              Plaintiff,

vs.                                               Cause No. 18-CV 00829 SCY/JKR

FRANCIS TWEED,
ANTONIO COCA,
JOE CHAVEZ,
NEW MEXICO DEPARTMENT OF HEALTH,
a political subdivision of the New Mexico Department of Health,
DEPUTY SEAN ARMIJO, in his individual capacity
as a deputy employed by the San Miguel County Sheriff’s Office,
UNDERSHERIFF ANTHONY MADRID, in his individual capacity
as a deputy employed by the San Miguel County Sheriff’s Office,
DEPUTY ANTOINE WHITFIELD, in his individual capacity
as a deputy employed by the San Miguel County Sheriff’s Office,
and the BOARD OF COUNTY COMMISSIONERS
OF THE COUNTY OF SAN MIGUEL

              Defendants.



            DEFENDANTS BOARD OF COUNTY COMMISSIONERS
          FOR THE COUNTY OF SAN MIGUEL, ANTHONY MADRID,
   SEAN ARMIJO, AND ANTOINE WHITFIELD’S RESPONSE IN OPPOSITION TO
  PLAINTIFF’S MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

       COME NOW Defendants, Board of County Commissioners for the County of San Miguel,

Anthony Madrid, Sean Armijo, and Antoine Whitfield (“County Defendants”), by and through

their attorneys of record, Brennan & Sullivan, P.A., and for their Response in Opposition to

Plaintiff’s Motion for Leave to File Second Amended Complaint states as follows:
       Case 1:18-cv-00829-SCY-JFR Document 33 Filed 07/23/19 Page 2 of 5




                              I.      PROCEDURAL HISTORY

       Plaintiff filed his Complaint on April 26, 2018. This Complaint was not served. Rather,

on August 21, 2018, Plaintiff filed a First Amended Complaint which asserted various claims of

wrongdoing based on conduct that occurred in June 2015. Defendants removed this matter on

September 9, 2018.

       Now, Plaintiff seeks to file a Second Amended Complaint. In it, he makes the audacious

assertion that County Defendants deliberately omitted mention of NMBHI Defendants’ actions in

their warrant application, failed to conduct an investigation to discover that the anonymous note

was “fabricated” and was based on “planted evidence,” and were involved in a “plot” with NMBHI

Defendants. See Pl.s’ Mot. to File Sec. Am. Compl., Ex. 1, ¶¶ 44, 50, 54 [Doc. 31]. Plaintiff also

asserts a new theory of recovery, malicious abuse of process, against the County Defendants. Doc.

31-1, ¶¶ 108 – 112.

                                      II.     ARGUMENT

                   PLAINTIFF’S MOTION MUST BE DENIED AS IT IS DILATORY.


       As the procedural history outlined above shows, Plaintiff’s request to amend the Complaint

again must be denied based on undue delay. In addressing whether an amendment is dilatory,

“district courts often look to the amount of time that has passed between the filing of the original

complaint and the amendment and the amount of time between the removal and the amendment.

Romero v. Hartford Cas. Ins. Co., 1:16-CV-1335-RB-LF (D. N.M. Aug. 3, 2017), 2017 U.S. Dist.

LEXIS 123763, *16-*17, citing Schindler v. Charles Schwab & Co., No. CIV.A.05-0082, 2005

U.S. Dist. LEXIS 9193, 2005 WL 1155862, at *4 (E.D. La. May 12, 2005).




                                                 2
       Case 1:18-cv-00829-SCY-JFR Document 33 Filed 07/23/19 Page 3 of 5




       While there is no bright line rule regarding dilatory amendments, “persuasive authority

from within this Circuit seems to establish that amending within a few weeks to a few months was

not undue delay, while waiting more than four months after removal constitutes dilatory filing.”

Id. * 17, comparing Pacely v. Lockett, No. 212CV00152MCASMV, 2013 U.S. Dist. LEXIS

200135, 2013 WL 12136690, at *9 (D.N.M. Mar. 30, 2013) (Plaintiff was not dilatory in amending

complaint where it was filed only two weeks after removal); Reigel v. Canyon Sudar Ptnrs, L.L.C.,

No. CIV.A. 07-CV-00595MS, 2007 U.S. Dist. LEXIS 84026, 2007 WL 3274430, at *4 (D. Colo.

Nov. 5, 2007) (amendment not dilatory where they sought to amend their Complaint less than one

month after the case was removed, approximately three months after the case was commenced);

with Grabau v. Target Corp., No. CIVA06CV01308WDMPAC, 2006 U.S. Dist. LEXIS 93007,

2006 WL 3838218, at *2 (D. Colo. Dec. 26, 2006) (motion to amend was dilatory when filed four

and a half months after removal).


       In the present case, Plaintiff’s motion is filed fifteen months from the date of the initial

Complaint and ten months after removal. This is far beyond the timing of amendments considered

reasonable in this district. And, despite Plaintiff’s curt recitation in his motion which strongly

implies that the only amendments pertain Defendants Tweed, Coca, and Chavez based on the

Court’s Memorandum Opinion issued on June 7, 2019 [Doc. 30], his proposed Second Amended

Complaint significantly changes the complexion of the allegations against the County Defendants.

To the extent Plaintiff claims that there is “new evidence” to support the shocking new allegations

against the County Defendants, it defies logic that new facts have come to light on an incident that

occurred nearly four years ago, particularly evidence that implicates some sort of widespread

police conspiracy.


                                                 3
       Case 1:18-cv-00829-SCY-JFR Document 33 Filed 07/23/19 Page 4 of 5




                                     III.    CONCLUSION


       Plaintiff’s proposed Second Amended Complaint goes far beyond the short recitation in

his motion. He seeks to add facts and theories against County Defendants, not merely the

defendants involved in qualified immunity motions practice, from a criminal investigation that

occurred in 2015. Plaintiff’s desire to amend the Complaint a second time must be rejected as

dilatory. County Defendants, accordingly, respectfully request that Plaintiff’s motion to amend be

denied and for all other relief the Court deems just.


                                      Respectfully submitted,

                                      BRENNAN & SULLIVAN, P.A.



                               By:    /s/ Christina L. G. Brennan
                                      Christina L. G. Brennan
                                      James P. Sullivan
                                      128 East DeVargas
                                      Santa Fe, New Mexico 87501
                                      (505) 995-8514
                                      Attorneys for Defendants, Deputy Sean Armijo,
                                      Undersheriff Anthony Madrid, Deputy Antoine Whitfield,
                                      and the Board of County Commissioners for the County of
                                      San Miguel




                                                 4
       Case 1:18-cv-00829-SCY-JFR Document 33 Filed 07/23/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 23rd day of July 2019, I filed the foregoing electronically

through the CM/ECF system, which caused the following parties or counsel to be served by

electronic means, as more fully reflected on the Notice of Electronic Filing:

Joe M. Romero, Jr.
Romero & Winder, P.C.
1905 Lomas, Blvd., NW
Albuquerque, NM 87104
505-843-9776
joe@romeroandwinder.com
Attorneys for Plaintiff

Mark Komer, Esq.
Long, Komer & Associates, P.A.
Post Office Box 5098
Santa Fe, NM 87502-5098
505-982-8405
mark@longkomer.com
Attorneys for Defendants Frances Tweed,
Corrine Dominguez, Antonio Coca, Joe Chavez,
and New Mexico Department of Health


                              By:     /s/ Christina L. G. Brennan
                                      Christina L. G. Brennan




                                                5
